On and prior to July 3, 1942, there was filed with the Secretary of State a petition made up of a large number of parts which contained the names of 27,194 signers. This petition was in support of proposed Initiated Act No. 1 which its sponsors refer to as the "Local Option Act."
The Secretary of State found, and declared, that the ballot title to the proposed act was sufficient and that the requisite number of signers appeared on the petition to entitle said act No. 1 to be placed on the ballot to be voted upon at the general election to be held November 3, 1942. Immediately after the ruling of the Secretary of State on the petition, plaintiff here made a check of the signatures appearing on the various parts of the petition, and on September 5, 1942, filed complaint in this court in which he questioned the sufficiency of the ballot title to the proposed act, and further alleged that the petition does not contain the names of the requisite number of legally qualified electors.
It is contended by plaintiff and not denied by defendants that the petition must contain the genuine signatures of at least 16,192 qualified electors before the act in question may be voted upon, and that if as many as 11,003 illegal signatures appear on the petition then it would be insufficient. Plaintiff has furnished us with a tabulation in which there are grouped and classified the challenged signatures appearing on the petition. Plaintiff claims that 79 signatures do not correspond with the certificate; that 264 are duplicates; 72 ineligible, scratched out or not certified; 224 have been "tampered with"; that 3,680 had no poll tax; that signatures of 792 were not properly witnessed by the circulator; that 10,752 appear on parts of the petition on which two or more names appear in similar handwriting and that a total of 15,838 illegal names appear upon the petition.
We proceed first to consider the sufficiency of the ballot title which reads as follows: "An Act to Amend the Liquor Laws of the State of Arkansas so as to Provide for Better Local Option Laws for Prohibiting the Manufacture or Sale or the Bartering, Loaning or Giving *Page 787 
Away of Intoxicating Liquors; for Defining Intoxicating Liquors; for Fixing Penalties for the Violation of the Law in Territory Made Dry Under the Provisions of this Act; and for Other Purposes."
This court has many times had occasion to discuss the sufficiency of ballot titles and has consistently followed the general rule announced in Westbrook v. McDonald,184 Ark. 740, 43 S.W.2d 356, 44 S.W.2d 331, wherein it is said: "The ballot title should be complete enough to convey an intelligible idea of the scope and import of the proposed law and that it ought to be free from any misleading tendency, whether of amplification, or omission, or of fallacy, and that it must contain no partisan coloring." No hard and fast rule as a guide has been announced by this court. We have held that an abstract or synopsis of the act is not essential in the ballot title, and that the provisions of amendment No. 7 referring to ballot titles should always be liberally construed.
In the comparatively recent case of Newton v. Hall,196 Ark. 929, 120 S.W.2d 364, this question was gone into rather extensively, and after considering many of our own cases, as well as cases from other jurisdictions, we there said: "In the opinion (referring to the case of Coleman v. Sherrill, 189 Ark. 843, 75 S.W.2d 248), in which all the judges concurred, we held that the provisions of amendment No. 7, with reference to ballot titles, should be liberally construed, and that the ballot title was sufficient. In so holding we said: `It may be observed that if the ballot title were intended to be so elaborate as to set forth all the details of the act, the publication, or advertisement, might, for that very obvious reason, be omitted. Perhaps no set rule or formula can be announced as to what a ballot title shall contain, but it may be safely stated that, if it shall identify the proposed act and shall fairly allege the general purposes thereof, it is sufficient.' That case quoted the language of Chief Justice McSHERRY of the court of appeals of Maryland in the case of Mayor of City of Baltimore v. Stewart, 92 Md. 535, 48 A. 165, as follows: `It has never been understood that the title of a statute should disclose *Page 788 
the details embodied in the act. It is intended simply to indicate the subject to which the statute relates. . . . When the general subject is indicated, no detail matters need be mentioned in the title.'"
In the ballot title before us it is clear and certain that it is proposed to amend the local option laws on the subject of prohibiting the manufacture, sale or the bartering, loaning or giving away of intoxicating liquors and to provide penalties for the violation of the law in territory made dry under the provisions of the act. This we think is sufficient. The details of the act need not be recited as its general purpose is clearly stated.
2.
We come now to a consideration of the sufficiency of the number of qualified signers on the petition. It is conceded that prima facie the petition contains 11,003 more signatures than is required to initiate the act. This excess is such as to make it unnecessary to consider such questions as that persons who had not paid their poll tax and therefore not qualified electors had signed the petition. All signatures questioned by plaintiff for this and other reasons bearing upon the qualifications of the signers of the petition may be stricken and a sufficient number of signers remain to initiate the act. As we view it, there is only one theory upon which plaintiff may be awarded the relief prayed and the submission of the act to the electorate enjoined and that is this — a handwriting expert, whose testimony is undisputed, stated that he had examined all of the parts of the petition and gave the names, petition numbers and signature line numbers of certain signers which were in the handwriting of persons who had signed other names. He testified to a total number of 10,381 names appearing on different parts of the petition, and that some of these names were in the same handwriting. This does not mean, however, that one person wrote all of these 10,381 names. That would be a fraud too obvious for doubt. But it means that different persons had written more than one signature on parts of the petition and that those names so written, *Page 789 
together with all other names on these parts, total 10,381. The objection to counting any of these signatures is that they appear on parts of the petition verified by affidavits of the circulators and that these names being false, since they were not the signatures of the persons whose names appeared, voided all the names on the parts of the petition where these names appear. In more than 100 instances the names would apparently be that of husband and wife as John Smith and Mrs. John Smith. In other instances, according to this handwriting expert, one person had written more than one name.
Plaintiff argues here that all of the names on the parts of the petition containing such names should be stricken for the reason that the affidavit of the circulator is false. It is conceded that if this be done enough names will not remain to authorize the submission of the act. In support of this contention plaintiff strongly relies upon the opinions of this court in the cases of Hargis v. Hall, 196 Ark. 878, 120 S.W.2d 335, and Sturdy v. Hall,201 Ark. 38, 143 S.W.2d 547, and especially the latter case. Both of these opinions are to the effect that each petitioner must sign his own name and that no signature may be counted unless signed by the petitioner himself. But the question before us is what is the effect upon a petition containing signatures not signed by the petitioners whose names appear on the petition. Must the entire petition be disregarded, or is it required only to strike out the particular improper signature.  The answer to this question must depend upon whether the circulator of the parts of the petition was guilty of fraud in permitting this to be done. In Sturdy v. Hall, supra, the circulator was likened to an official holding an election. We there said that if it were shown only that an irregular vote had been cast it was required only that such vote be excluded, but that if the fraud were permitted by the election officer, or with his knowledge and connivance, then the signature of the election officer as to the result of the election would be disregarded as unworthy of belief. The election certificate would have lost its prima facie verity and only those votes would be counted which were shown by testimony aliunde to have been legal and *Page 790 
proper. So in the instant case persons wrongfully signing may not be counted and must be excluded, but only such names should be excluded and not counted unless it appears that the circulator was a party to the fraud of procuring illegal and improper signatures. This would not be true under the laws of the state of South Dakota, shown by the opinion of the Supreme Court of that state in the case of Milford v. Pyle, 53 S.D. 356, 220 N.W. 907, cited and quoted from in our case of Sturdy v. Hall, supra, and strongly relied upon by plaintiff here. This is true because as stated in the South Dakota case "where a person circulates a referendum petition (and the rule is not different in the case of petitions to initiate an act) it is his duty to see and personally know every person who signs it. Unless he does know them and see them all sign he cannot honestly say that he is acquainted with each signer and that each of them signed it personally and that each of them added to his signature his place of residence, his business, his post office address and the date of signing" and that "when a person not knowing these facts makes the affidavit above set out such affidavit is false and must be knowingly false and all the names on such petition must be rejected."
But our amendment does not impose these strict requirements upon the circulators of petitions in this state as it is required only that "each part to the petition shall have attached thereto the affidavit of the person circulating the same that all signatures thereon were made in the presence of the affiant and that to the best of the affiant's knowledge and belief each signature is genuine, and that the person signing is a legal voter, and no other affidavit or verification shall be required to establish the genuineness of such signatures," that is to give them prima facie that effect. In Sturdy v. Hall, supra, we said: ". . . there is no explanation, or attempt to explain, by the circulators who have made false affidavits that signatures were genuine, and, certainly, it must be presumed, at least in the absence of any explanation to the contrary, that a person who made an affidavit that certain statements were true did so intentionally." *Page 791 
In the instant case we are faced with no such situation, for petitioner says: "At the outset . . . [we] . . . express regret over the fact that it was necessary . . . to show that many instances of irregularities occurred in the petitions. The instances were so numerous that they could not be overlooked. Yet (petitioner) is not urging these irregularities as indicating any criminal mention of the parties responsible therefor to willfully violate the law. Rather, the (petitioner) is of the opinion that the responsible parties were motivated by overzealousness."
In Hargis v. Hall, 196 Ark. 878, 120 S.W.2d 335, we held that certain provisions of the enabling act of June 30, 1911, had not been repealed, the unrepealed portion being: "Any person signing any name other than his own to (an initiated petition), or who shall knowingly sign his name more than once for the same measure at any one election, or who shall sign such petition when he is not a legal voter, . . . shall be guilty of a felony, and shall be imprisoned in the state penitentiary for not less than one year nor more than five years."
The preceding section deals with signers of petitions, as distinguished from circulators. But certainly, if one circulating part of a petition fraudulently signs a name, or if without authority he signs some one's name, there is active fraud, involving forgery, and a crime has been committed.
But petitioners say the transactions complained of were mere irregularities induced by overzealousness, and that no crime was committed. If there were no willful violation of the law by those who circulated file petitions, then it cannot be said that an occasional duplication of names nullifies the entire sheet upon which a long list of electors had in good faith petitioned for submission of the question at issue.
Now it may be conceded that undisputed testimony establishes the fact that names appear on the petition not signed by the party whose name appears; but if this were not done with the wrongful intent and with connivance between the signer and the circulator, we think *Page 792 
only the particular name wrongfully signed should be stricken and not all the names appearing on that petition.
If this rule is adopted, and we adopt it, there remains on the parts of the petition, collectively considered, a sufficient number of names to require the submission of the act to the electorate. The prayer of plaintiff's complaint is denied.
SMITH, MEHAFFY and McHANEY, JJ., dissent.